DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	In response to the amendment of claims 1, 17, the Examiner withdraws the 35 U.S.C. § 112(b)  rejection.

In response to the amendment of the Specification,  the Examiner withdraws the objection to the specification.
			
	
			Information Disclosure Statement

	3.	The Information disclosure Statement(s) filed 12/02/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Objections
4.
Claim 1 is  objected to because of the following informalities:  “identifying an extended time period for a data stream between the exchange device to the terminal device…” should be -- identifying an extended time period between the exchange device and the terminal device…--.  Appropriate correction is required.

Claim 20  is objected to because of the following informalities:
The limitation, “identify an extended time period for a data stream, the data stream including information for one or more tradeable instruments associated an exchange device described in a plurality of discrete messages between the exchange device and at least a terminal device; determine at least one representative time period within the extended time period” should be --identify an extended time period for a data stream, the data stream including information for one or more tradeable instruments associated with an exchange device described in a plurality of discrete messages between the exchange device and at least a terminal device; determine at least one representative time period within the extended time period--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in identifying an extended time period for a data stream between  the exchange device to the terminal device; determining at least one representative time period within the extended time period; determining a representative quantity of the plurality of discrete messages for the at least one representative time period; and calculating the coincident value for the exchange device and the terminal device over the extended time period based on the representative quantity of the plurality of discrete messages, for the at least one representative time period, between the exchange device and at least the terminal device, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for an improved exchange of information between the electronic financial exchange and the subscribers which is a commercial  interaction. The mere nominal recitation of generic computer implemented method, an exchange device, a terminal device (claim 1), do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— computer implemented method, an exchange device, a terminal device.  The computer, exchange device, terminal device, are recited at a high-level or generality (i.e., as a generic computer , exchange device and terminal device implementing the claimed steps of identifying an extended period for a data stream…; determining at least one representative time period…; determining a representative quantity of the plurality of discrete messages…; calculating the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using  a computer, exchange device, terminal device to perform claimed steps/functions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a 
Allowable Subject Matter
6. Claim 17-19 are allowed. Note that claim 20 would be allowable if applicant corrects claim objection as indicated above.

Response to Arguments
7.	Applicant’s arguments, with respect to the rejection of the claims under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections of claims 1-20 have been withdrawn. 
	Regarding claims 17-20, Applicant’s arguments, with respect to the rejection of the claims under 35 USC 101, have been fully considered and are persuasive.  The 35 USC 101 rejections of claims 17-20 have been withdrawn. 
	Claims 17 and 20 require action by a processor that cannot be practically applied in the mind.  In particular, the claimed function of an apparatus comprising a processor  identifying an extended time period for a data stream, the data stream including information for one or more tradeable instruments associated with an exchange device described in a plurality of discrete messages between the exchange device and at least a terminal device; determine a quantity of the plurality of discrete messages for the at least one representative time period; and calculating the coincident value for the exchange device and the terminal device over the extended period of time based on of the representative quantity of discrete messages, and is not practically performed in the 

Regarding claims 1-16, the rejection under 35 USC 101 is maintained because the claim limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for recitation of generic computer implement method recited in the preamble.  The exchange device and terminal device are described as devices which are transmitting and receiving data, i.e., insignificant extra-solution activity which are well-understood, routine and conventional functions. –see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; ; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  In other words, the claim does not require a processor to perform the claimed steps.   The imitations of claims 1-16 as drafted, recite generic computer components, i.e, computer implemented method and devices which are transmitting data to one another, performing generic computer functions.
.  
	 Conclusion
8.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandramouli, Badrish, Mohamed Ali, Jonathan Goldstein, Beysim Sezgin, and Balan Sethu Raman. "Data Stream Management Systems for Computational Finance." IEEE Computer Society. December 2010.-cited for its reference to data stream management systems which allow applications to continuously and incrementally compute results as new data arrives.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELDA G MILEF/Primary Examiner, Art Unit 3694